Page | 1 CONVERTIBLE PREFERRED PURCHASE AGREEMENT This Convertible Preferred Stock Purchase Agreement dated September 30, 2011 is by and between: Huntington Chase Financial Group, LLC (the “Purchaser”) Parallax Diagnostics, Inc (the “Company” or “PRLX”) WHEREAS, Parallax Diagnostics, Inc. (“PRLX” “Seller”) a Nevada corporation at 2 Canal Park, 5th Floor Cambridge, MA 02141 is authorized to sell ten thousand (10,000) shares of Convertible Preferred stock (“Preferred”) of Parallax Diagnostics, Inc. WHEREAS, Parallax Diagnostics, Inc. has not yet priced the Common Stock that the holder of Preferred is to convert into, the Purchaser and the Company have agreed to use the valuation of the Company at the time of its next financing to determine the price per share of Common stock.
